ORDER
PER CURIAM.
Robert Lee, Jr., Defendant, appeals from the judgment entered after a jury convicted him of felony stealing $150 or more in violation of section 570.030.3(1), RSMo Cum.Supp.1996. The trial court sentenced Defendant to six months confinement in the county jail and a $100 fine, but suspended execution of his sentence and placed him on five years supervised probation. As a condition of probation, Defendant was ordered to pay restitution of $5,200 to the victims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).